Case 4:20-cr-00087-DN-JCB Document 48 Filed 03/23/21 PageID.122 Page 1 of 1




                                IN THE UNITED STATES DISTRICT COURT
                                          DISTRICT OF UTAH


     UNITED STATES OF AMERICA,
                                                    ORDER STRIKING DEADLINES AND
              Plaintiff,                            SETTING THIS MATTER FOR CHANGE
                                                    OF PLEA
     v.
                                                    Case No. 4:20-cr-00087-DN-JCB
     BRANDON ALBERT LARSON,

              Defendant.                            District Judge David Nuffer


           Based upon the government’s Motion to Strike Briefing Deadline and Set this Matter for

Change of Plea (“Motion”), 1 and good cause appearing therefor,

           IT IS HEREBY ORDERED that the government’s Motion 2 is GRANTED. The deadlines

associated with Defendant’s Motion to Suppress 3 are STRICKEN. This case is set for a change

of plea hearing before Magistrate Judge Dustin B. Pead on April 1, 2021, at 2:00 p.m.

           Signed this 23rd day of March, 2021.

                                                      BY THE COURT:


                                                      __________________________
                                                      David Nuffer
                                                      United States District Court




1
    Docket no. 46, filed Mar. 22, 2021.
2
    Id.
3
    Docket no. 30, filed Dec. 21, 2020.
